Citation Nr: 1452325	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  12-14 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an increased disability evaluation for right knee osteoarthritis, currently evaluated as 10 percent disabling. 

2.  Entitlement to an initial disability evaluation in excess of 10 percent for left knee osteoarthritis.

3.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Linda Ershow-Levenberg, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from September 1966 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Newark, New Jersey, which, in pertinent part, continued the 10 percent disability evaluation for right knee osteoarthritis, granted service connection for left knee osteoarthritis and assigned a 10 percent disability evaluation, and denied a TDIU.  


The Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge at the RO in July 2014.  A transcript of the hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As it relates to the claim of a TDIU, the Board notes that at the time of his July 2014 hearing, the Veteran testified as to a worsening of his knee disorders, which the Board notes serve as several of the service-connected disabilities which are the basis for his TDIU claim.  Both the Veteran and his attorney have indicated that the results of the April 2103 VA examination did not demonstrate the current severity of the Veteran's knee disabilities.  VA is obligated to afford a veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability.  VAOPGCPREC 11-95 (1995).  Moreover, the veteran is competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Accordingly, the Board finds that a remand for another VA examination is required.  38 U.S.C.A. § 5103A(d) (West 2002).

While the Board notes that the issue of a TDIU is the only issue which has been properly developed for appeal purposes, during the course of the appeal the Veteran submitted evidence relating to his knee conditions.  Within one years of the March 2010 rating action, the Veteran submitted private medical evidence related to the knees in November 2010 and evidence related to the award of Social Security disability benefits in August 2010.  Moreover, in May 2012, the Veteran indicated that his knee condition had worsened and he requested an additional evaluation.  Based upon the received evidence following the rating determination, and the Veteran's reports that his knee conditions had worsened, the Board finds a timely notice of disagreement was submitted with regard to the issues of higher evaluations for left and right knee disorders and the issuance of a statement of the case is in order.  Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any treatment facilities/providers that have provided treatment for any right or left knee or back problems since April 2013.  Following receipt of the above names and addresses, along with written authorizations from the Veteran where necessary, obtain and associate with the record copies of all treatment records of the Veteran from those facilities/physicians identified by him.  All identified VA records should be obtained and associated with the file.  

2.  Schedule the Veteran for a VA examination to determine the current severity of the service-connected right knee and left knee and lumbar spine disorders.  The claims folder, which consists of records in Virtual VA and VBMS, must be made available to the examiner for review and the examiner should note such review in his/her report.  All indicated tests and studies, including X-rays and MRIs where indicated, should be performed and all findings must be reported in detail. 

As to the service-connected left and right knee disorders, the examiner should report the ranges of knee motion in degrees.  The examiner should also report whether the right or left knee disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups.  Such inquiry should not be limited to muscles or nerves.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain or flare-ups. 

The examiner should also report whether there is lateral instability or recurrent subluxation, and if present, the severity of such symptoms. 

As to the service-connected lumbar spine disorder, the examiner should report the range of motion of the thoracolumbar spine in degrees and comment on the presence and extent of any painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  The examiner should also report if there is evidence of ankylosis.  The examiner is further requested to describe the frequency and length of any incapacitating episodes (e.g., requiring physician prescribed bed rest and treatment) in the past year.  The examiner must note any nerves affected by paralysis, partial paralysis, neuralgia, or neuritis, and, for affected nerves, express an opinion as to the severity of such symptoms in terms of being slight, moderate, moderately severe, severe, or complete.  If there is no nerve involvement, the examiner must so state.  Complete detailed rationale must be given for all opinions and conclusions expressed.

3.  Then, schedule the Veteran for an examination by a VA vocational rehabilitation specialist or vocational specialist, if possible, to assist in determining the current effect of his service-connected disabilities on the abilities to obtain or maintain substantially gainful employment.  All pertinent records should be made available to the vocational specialist.

The examiner should offer the following opinion: 

Is it as likely as not (50 percent or greater) that the Veteran is unable to secure or maintain substantially gainful employment solely as a result of the combined effect of his service-connected disabilities?  The examiner must comment on the effect of the Veteran's service-connected disabilities on his ability to work (disregarding the effects of any disabilities that are not service-connected), indicating what functions or types of employment would be inconsistent with or preclude, and what types of employment, if any, would remain feasible despite the service-connected disabilities.

The examiner must set forth the complete rationale underlying any conclusions drawn or opinions expressed. 

4.  After completing all indicated development, including, if necessary, pursuant to § 4.16(b), referral of the TDIU claim to the Director of Compensation Service for extraschedular consideration, readjudicate the remaining issue.  If the benefit sought on appeal is not granted, the Veteran and his attorney should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

5.  Issue a statement of the case on the issues of entitlement to an increased disability evaluation for right knee osteoarthritis, currently evaluated as 10 percent disabling, and entitlement to an initial disability evaluation in excess of 10 percent for left knee osteoarthritis.  The issues should be certified to the Board only if a timely substantive appeal is received.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



